t c memo united_states tax_court robert j merlo petitioner v commissioner of internal revenue respondent docket no filed date brian g isaacson and don paul badgley for petitioner sandra veliz for respondent memorandum opinion haines judge this case is before the court on the parties’ cross-motions for partial summary_judgment pursuant to rule the issues for decision are whether petitioner’s rights to shares of stock of exodus communications unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code as amended inc exodus he acquired during as a result of exercising an incentive_stock_option iso were subject_to a substantial_risk_of_forfeiture and whether petitioner is entitled to an alternative_tax net_operating_loss atnol deduction under sec_56 background at the time he filed his petition petitioner resided in dallas texas on date petitioner commenced work for service metrics inc smi as vice president of marketing on date smi granted petitioner a stock_option to purchase big_number shares of smi common_stock on date petitioner entered into an employment agreement with exodus on date exodus acquired smi pursuant to the reorganization agreement petitioner’s smi stock_option was assumed by exodus and was converted into an option to purchase shares of exodus common_stock according to the exodus prospectus entitled stock_options granted under the service metrics inc stock_option plan assumed by exodus communications inc the service metrics plan generally does not impose any restrictions on the resale of shares of common_stock purchased under the service metrics plan in accordance with federal_law and exodus’ policy prohibiting insider trading you petitioner are always prohibited from trading in exodus securities when you petitioner have inside information the exodus procedures and guidelines governing securities trades by company personnel exodus procedures states in pertinent part it is illegal for any director officer_or_employee of exodus communications inc the company to trade in the securities of the company while in the possession of material nonpublic information about the company violation of this policy or federal or state insider trading or tipping laws by any director officer_or_employee may subject a director to dismissal proceedings and an officer_or_employee to disciplinary action by exodus up to and including termination for cause the exodus procedures contain no requirement that petitioner return the stock to exodus if he attempted to sell his stock in violation of its insider trading policy on date petitioner and exodus entered into a settlement agreement and general release effective as of date under which petitioner ceased to hold the position of vice president marketing of exodus on date petitioner exercised his iso to purchase big_number shares of exodus common_stock petitioner’s employment with exodus terminated on date exodus filed bankruptcy on date in a press release dated date exodus announced that the company’s common_stock had no value on his form_1040 u s individual_income_tax_return petitioner included in his alternative taxable_income for alternative_minimum_tax amt purposes dollar_figure the excess of the price for exodus common_stock reported on nasdaq on date over the price he paid for the stock petitioner did not use the stock’s fair_market_value on the date iso exercise date instead petitioner filed form 8275-r regulation disclosure statement disclosing that he relied on proposed_legislation h_r 107th cong 1st sess then pending in congress to use the stock’s fair_market_value on date the proposed_legislation would have allowed taxpayers to use the difference between the amount_paid for shares purchased pursuant to the exercise of an iso during and the fair_market_value of such shares on date for purposes of computing their amt h_r 107th cong 1st sess was never enacted on date respondent mailed petitioner a notice_of_deficiency in which respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and a deficiency of dollar_figure in petitioner’s federal_income_tax in the notice_of_deficiency respondent stated the fair_market_value of exodus communications inc common_stock at the date that certain stock_options were exercised date was dollar_figure per share instead of the amount used to compute the adjustments preferences on f orm of the income_tax return therefore the amount of the adjustment preference is dollar_figure instead of the dollar_figure reported on the return on date prior to filing a petition for redetermination of the notice_of_deficiency petitioner filed a form 1040x amended u s individual_income_tax_return for reducing his alternative taxable_income for amt purposes by dollar_figure the excess of the price for exodus common_stock reported on nasdaq on date over the price he paid for the stock thereby eliminating the dollar_figure of amt reported on his federal_income_tax return and claiming a tax_refund of dollar_figure under part ii explanation of changes to income deductions and credits of the amended federal_income_tax return petitioner stated return adjusted to reflect shares subject_to substantial_risk_of_forfeiture and non-transferable petitioner filed a petition for redetermination of the notice_of_deficiency for the year with the court on date on date respondent filed a motion for partial summary_judgment on the issue of whether petitioner’s rights to shares of stock of exodus he acquired during as a result of exercising an iso were subject_to a substantial_risk_of_forfeiture on date petitioner filed with the court a cross-motion for partial summary_judgment in petitioner’s favor that petitioner’s rights to shares of stock acquired during as a result of exercising an iso were subject_to a substantial_risk_of_forfeiture and petitioner is entitled to an atnol deduction under sec_56 discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant partial summary_judgment when there are no genuine issues of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 we conclude that there is no genuine issue of material fact as to whether petitioner’s right to shares of exodus stock was subject_to a substantial_risk_of_forfeiture and that a decision may be rendered as a matter of law we also conclude there is a material issue of fact as to whether petitioner is entitled to an atnol deduction under sec_56 petitioner admits that petitioner’s stock_option meets the requirements of sec_422 and qualifies as an iso under sec_421 a taxpayer is allowed to defer regular_tax on income resulting from a stock_option meeting the requirements of sec_422 or sec_423 until the taxpayer sells the shares of stock were our inquiry to end here petitioner would not have been required to recognize any gain until he disposed of the shares of stock he acquired by exercising his iso our inquiry cannot end here because of the application of the amt under sec_56 sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an incentive_stock_option as defined in sec_422 therefore for amt purposes shares of stock acquired by exercising a stock_option that qualifies as an iso under sec_422 are treated as shares of stock acquired by means of exercising a nonqualified_stock_option under sec_83 see sec_56 sec_1 a income_tax regs see also speltz v commissioner t c slip op pincite under sec_83 a taxpayer generally must recognize income when he exercises a compensatory stock_option to the extent that the fair_market_value of the shares of stock transferred to him exceeds the price he pays at the time he exercises the option if the taxpayer’s rights in the shares are transferable or not subject_to a substantial_risk_of_forfeiture sec_83 tanner sec_83 provides sec_83 general_rule --if in_connection_with_the_performance_of_services property is transferred to continued v commissioner 117_tc_237 affd 65_fedappx_508 5th cir sec_1_83-7 income_tax regs caselaw establishes that a restriction on the transferability of property does not affect the timing of income inclusion or the amount of income required to be included under sec_83 if the property is not subject_to a substantial_risk_of_forfeiture see 71_tc_618 affd 641_f2d_287 5th cir 67_tc_986 affd 574_f2d_694 2d cir koss v commissioner tcmemo_1989_330 affd 908_f2d_962 3d cir under sec_83 if a taxpayer selling his shares of stock could be subject_to a suit under section b of the continued any person other than the person for whom such services are performed the excess of-- the fair_market_value of such property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for such property shall be included in the gross_income of the person who performed such services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable securities exchange act of ch 48_stat_896 such person’s rights in such property are a subject_to a substantial_risk_of_forfeiture sec_83 does not apply beyond the initial 6-month period provided in section b of the securities exchange act of tanner v commissioner supra pincite petitioner does not claim that he would have been subject_to liability under section b of the securities exchange act of a taxpayer’s right to his shares of stock may be subject_to a substantial_risk_of_forfeiture if his rights to full enjoyment of the shares of stock is conditioned upon the future performance of substantial services sec_83 the record is devoid of any facts that show petitioner’s right to full enjoyment of his shares of exodus stock was conditioned upon the future performance of substantial services petitioner alleges his shares of exodus stock were subject_to a substantial_risk_of_forfeiture and not freely transferable because they were blacked out from trading by reason of exodus’s insider trading policy in his brief petitioner relies on 805_f2d_38 1st cir revg 82_tc_444 the court_of_appeals for the first circuit in robinson v commissioner supra pincite held that a taxpayer’s shares of stock were subject_to a substantial_risk_of_forfeiture until a 1-year sellback provision lapsed the employer in robinson could have compelled its employee to sell the shares of stock back to it at the price the employee paid at the time he exercised his stock_option if the employee attempted to sell the shares of stock within a year of exercising his stock_option robinson is distinguishable from the instant case on its facts petitioner has not shown that exodus could have ever compelled him to return his shares of stock the remedy chosen expressly by exodus to enforce its insider trading policy was not a forfeiture of the shares but disciplinary proceedings against the offending employee up to and including involuntary termination of employment the court_of_appeals for the ninth circuit citing sec_1_83-3 income_tax regs has noted that the risk of forfeiture analysis requires a court to determine the chances the employee will lose his rights in property transferred by his employer 85_f3d_440 ndollar_figure 9th cir revg on another issue tcmemo_1994_45 the evidence in the instant case shows that petitioner had no substantial risk of losing the rights to his shares of exodus stock there is no evidence that exodus could have ever compelled petitioner to return his shares after he exercised his iso no sellback provision is present nor is there any evidence that exodus could have compelled petitioner to forfeit his shares of stock in consequence of the foregoing we hold that petitioner’s rights to his shares of exodus stock were not subject_to a substantial_risk_of_forfeiture we therefore shall grant respondent’s motion for partial summary_judgment petitioner also alleges that he is entitled to an atnol deduction under sec_56 an atnol deduction is the net_operating_loss_deduction allowable for the taxable_year under sec_172 and is computed by taking into consideration all the adjustments to taxable_income under sec_56 and sec_58 and all the preference items under sec_57 but only to the extent that the items increased the net_operating_loss for the year for regular_tax purposes sec_56 sec_172 defines the net_operating_loss as the excess of the deductions allowed by this chapter over the gross_income sec_172 in the case of a noncorporate taxpayer the amount deductible on account of losses from sales or exchanges of capital assets shall not exceed the amount includable on account of gains from sales or exchanges of capital assets sec_172 in addition where deductions are not attributable to the taxpayer’s trade_or_business the deductions generally will be allowed only to the extent of the amount of the gross_income not derived from the taxpayer’s trade_or_business sec_172 determination of whether petitioner is entitled to such deduction is based upon facts and circumstances which are not before the court granting of the motion for summary_judgment with respect to this issue would be premature because material issues of fact exist not the least of which is whether petitioner was engaged in his activity as an investor or trader we therefore shall deny petitioner’s motion for summary_judgment as to whether he is entitled to an atnol deduction under sec_56 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
